Citation Nr: 1755000	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969, with additional service in the New Jersey National Guard, including a period of active duty for training (ACDUTRA) from May 28, 1970, to June 14, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2016, the Board remanded the current issue for further evidentiary development.  Thereafter, it sought a Veterans Health Administration (VHA) expert opinion, which was received in November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

The Veteran is seeking service connection for a current low back disability that he asserts is related to a motor vehicle accident that occurred during his period of ACDUTRA from May 28, 1970, to June 14, 1970.  Following review of the record, the Board finds that service connection for a low back disability is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017); see also 38 U.S.C. § 101(24)(B); 38 C.F.R. § 3.6(a) (defining "active military, naval, or air service" as including any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty).  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Taking the foregoing elements in order, the evidence of record reflects that the Veteran has been diagnosed with stenosis, spondylolisthesis, and degenerative arthritis of the thoracolumbar spine.  See November 2016 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ).  The evidence of record also reflects that on May 28, 1970, the Veteran was riding in the back of a 2 1/2 ton military truck when it was struck from behind by a civilian tractor-trailer.  See June 1970 Statement of Medical Examination and Duty Status.  The Veteran was admitted to a VA hospital for evaluation that day and complained of a tender right flank.  A June 1, 1970, discharge report characterized the Veteran's condition as "bilateral trauma of the abdomen."  That same month, the Veteran filed a service connection claim for conditions that included "lower spine pain."

The foregoing evidence establishes a current disability and an in-service injury.  Thus, the Board turns to the third and final element required to establish service connection-a causal relationship between that disability and the in-service injury.

In June 2012, a private physician submitted a statement indicating that the Veteran was under his care for chronic back pain that was "related to trauma."  A subsequent treatment note clarified that the trauma the physician was referencing was the Veteran's in-service injury but did not clarify why the physician believed that the Veteran's current back pain was related to that trauma.  In contrast, in November 2016, a VA examiner opined that the Veteran's current low back diagnoses were "all age-related."  He stated that the Veteran's in-service back injury "healed and does not account fo[r] his current spinal condition."  However, the examiner did not explain why he had concluded that the Veteran's in-service injury had healed.

In light of the foregoing conflicting opinions, the Board requested an additional medical opinion from a VHA expert, which was issued in November 2017.  The expert concluded that, as the Veteran did not report back pain prior to his May 1970 motor vehicle accident, and as he did report back pain following that accident, it was reasonable to attribute his pain to that in-service trauma.  He noted that the Veteran's initial work-up following the accident was conducted prior to the advent of magnetic resonance imaging (MRI) and that x-ray imaging would not necessarily demonstrate anatomic correlates of degenerative spondylosis (i.e., a herniated disc).  The expert also noted that the October 1970 examination finding of a painful straight leg raise was highly suspicious for such an injury and that it was reasonable to attribute spondylosis to the traumatic event in the context of new-onset radiculopathy.  He further noted that, given the foregoing findings, it was reasonable for the Veteran's private physician to attribute the Veteran's back pathology to trauma.  

The VHA expert explained that factors such as age, genetic predisposition, smoking, obesity, and wear and tear all affect the severity of spondylolisthesis, spondylosis, and stenosis of the thoracolumbar spine.  He ultimately concluded that it was more likely than not that the May 1970 accident-which could be considered wear and tear-contributed to those diagnoses in the Veteran's case, although he could not determine to what degree it contributed in relation to other factors.

Although the Board acknowledges that the private physician's and VHA expert's positive opinions are not flawless, it finds that those opinions, when viewed in the context of the evidence as a whole-to specifically include the Veteran's competent and credible reports of low back pain that initially began following his May 1970 injury and gradually worsened over time-are sufficient to decide the claim.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  Notably, although the 2016 VA examiner-who issued the only contradictory opinion of record-suggested that age was the primary cause of the Veteran's current low back disability, it does not appear that he considered the Veteran's statements regarding the onset and progression of his symptoms or the symptoms objectively observed in October 1970 when reaching that conclusion.  Thus, his opinion is of little or no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).

In short, a current low back disability and an in-service injury have been established, and, in light of the conclusions reached by the VHA expert-particularly regarding the significance of the October 1970 examination findings and the validity of the June 2012 findings of the private physician-the Board finds that the evidence that addresses whether the Veteran's current disability is related to his in-service injury is now in equipoise, at the least.  Thus, all three elements required to establish service connection have been met, and service connection for a low back disability is granted.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a low back disability is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


